Exhibit 10.12

 

Execution Version

 

 

 

 

 

 

 

 

Dated as of December 16, 2019

Great Lakes BCPL Funding Ltd.,
as Issuer

BC Partners Lending Corporation,
as Collateral Manager

and

U.S. Bank National Association,
as Collateral Administrator

 

COLLATERAL ADMINISTRATION AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TAble of ContentS

 

 

 

Page

 

 

 

1.

Definitions

2

 

 

 

2.

Powers and Duties of Collateral Administrator

2

 

 

 

3.

Compensation

5

 

 

 

4.

Limitation of Responsibility of the Collateral Administrator; Indemnification

5

 

 

 

5.

No Joint Venture

7

 

 

 

6.

Term

7

 

 

 

7.

Termination

8

 

 

 

8.

Representations and Warranties

10

 

 

 

9.

Confidential Information

12

 

 

 

10.

Amendments

12

 

 

 

11.

Governing Law

12

 

 

 

12.

Notices

12

 

 

 

13.

Successors and Assigns

12

 

 

 

14.

Counterparts

12

 

 

 

15.

Conflict with the Indenture

13

 

 

 

16.

Limited Recourse

13

 

 

 

17.

Survival

13

 

 

 

18.

No Petition in Bankruptcy

13

 

 

 

19.

Severability

14

 

 

 

20.

Waiver of Jury Trial

14

 

 

 

21.

Jurisdiction

14

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

This COLLATERAL ADMINISTRATION AGREEMENT, dated as of December 16, 2019 (this
“Agreement”) is entered into by and among Great Lakes BCPL Funding Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands, as Issuer (the “Issuer”), BC Partners Lending Corporation, a
corporation incorporated under the laws of the State of Maryland, as Collateral
Manager (as that term is defined in the Indenture, referred to herein, together
with any successor Collateral Manager under the Indenture, the “Collateral
Manager”), and U.S. Bank National Association (“U.S. Bank”), a national banking
association with trust powers organized under the laws of the United States, as
Collateral Administrator (in such capacity, and together with any successor
Collateral Administrator hereunder, the “Collateral Administrator”).

WITNESSETH:

WHEREAS, the Issuer intends to issue certain Notes (the “Notes”) pursuant to the
Indenture referred to below;

WHEREAS, the Collateral Manager and the Issuer have entered into a Collateral
Management Agreement, dated as of December 16, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Management Agreement”),
pursuant to which the Collateral Manager provides certain services to the Issuer
(including as contemplated by the Indenture);

WHEREAS, pursuant to the terms of the Indenture, dated as of December 16, 2019
(as further amended, supplemented or otherwise modified from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, a national
banking association with trust powers organized under the laws of the United
States, as trustee (together with its permitted successor and assigns in the
trusts thereunder, the “Trustee”), the Issuer has Granted to the Trustee, for
the benefit and security of the Secured Parties, all of the Issuer's right,
title and interest in, to and under, the Collateral;

WHEREAS, the Issuer wishes to engage U.S. Bank to act as Collateral
Administrator, and thereby to engage it to perform certain administrative duties
of the Issuer with respect to the Collateral pursuant to the terms of this
Agreement; and

WHEREAS, U.S. Bank is prepared to perform as Collateral Administrator certain
specified obligations of the Issuer, or the Collateral Manager on its behalf,
under the Indenture as specified herein, upon and subject to the terms of this
Agreement (but without assuming the obligations and liabilities of the Issuer or
the Collateral Manager under the Indenture or the Collateral Management
Agreement).

- 1 -

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1.Definitions.  Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the Indenture.

2.Powers and Duties of Collateral Administrator.  (a) The Issuer hereby appoints
U.S. Bank, and U.S. Bank hereby accepts its appointment, as the Issuer's agent
to act as Collateral Administrator pursuant to the terms of this Agreement,
until the earlier of U.S. Bank's resignation or removal as Collateral
Administrator pursuant to Section 7 hereof or until the termination of this
Agreement pursuant to Section 6 or 7 hereof.  In such capacity, the Collateral
Administrator shall assist the Issuer and the Collateral Manager in connection
with monitoring the Collateral solely by maintaining a database of certain
characteristics of the Collateral on an ongoing basis, and in providing to the
Issuer and the Collateral Manager certain reports, schedules and calculations,
all as more particularly described in Sections 2(b) through 2(f) below (in each
case in such form and content, and in such detail, as may be mutually agreed
upon by the parties hereto from time to time and as may be required by the
Indenture), based upon information and data received from the Issuer, the
Valuation Agent and/or the Collateral Manager (in addition to certain
information that may be received from the Trustee in respect of Eligible
Investments and cash balances in Accounts, as provided herein), which reports,
schedules and calculations the Issuer, or the Valuation Agent or the Collateral
Manager, respectively on its behalf, is required to prepare and deliver or
perform (or which are necessary to be performed in order that certain reports,
schedules and calculations can be performed as required) under Section 10.5 of
the Indenture.  The Collateral Administrator's duties and authority to act as
Collateral Administrator hereunder are limited to the duties and authority
specifically set forth in this Agreement.  By entering into, or performing its
duties under, this Agreement, the Collateral Administrator shall not be deemed
to assume any obligations or liabilities of the Issuer under the Indenture, or
of the Collateral Manager under the Collateral Management Agreement or the
Indenture, and nothing herein contained shall be deemed to release, terminate,
discharge, limit, reduce, diminish, modify, amend or otherwise alter in any
respect the duties, obligations or liabilities of the Issuer or the Trustee
under or pursuant to the Indenture or of the Collateral Manager under or
pursuant to the Indenture or the Collateral Management Agreement.

(b)The Collateral Administrator shall perform the following general functions
from time to time:

(i)Within 30 days after the Closing Date, create a collateral database with
respect to the Portfolio Assets and Eligible Investments included in the
Collateral that is Granted to the Trustee, as provided in this Agreement (the
“Collateral Database”) and provide access to the information contained therein
to the Collateral Manager and the Issuer;

(ii)Update the Collateral Database on a daily basis for changes, including for
Moody’s and S&P’s ratings changes, and to reflect the sale or other disposition
of the Portfolio Assets included in the Collateral and the addition to the
Collateral of additional Portfolio Assets and Eligible Investments from time to
time and any amendment or change to loan amounts held as Collateral, in each
case based upon, and to the extent of, information furnished to the Collateral
Administrator by the Issuer, the Valuation Agent or the Collateral Manager as
may be reasonably required by the Collateral Administrator from time to time, or
that may be provided by the Trustee (based upon notices received by the Trustee
from the issuer, trustee or agent bank under an Underlying Instrument, or other
similar source);

- 2 -

--------------------------------------------------------------------------------

 

(iii)Track the receipt and daily allocation to the Accounts of Interest
Collections and Principal Collections and any withdrawals therefrom and, on each
Business Day, provide to the Collateral Manager daily reports reflecting such
actions to the Accounts as of the close of business on the preceding Business
Day (which reports may be included in the Daily Report referenced below), and
provide to the Trustee such other information as may be needed by the Trustee
with respect to the Priority of Payments and Payment Dates;

(iv)Prepare, on behalf of the Issuer or the Collateral Manager on the Issuer's
behalf, and arrange for delivery in accordance with the Indenture within the
time frames stated therein, (A) beginning in April, 2020, a draft of the Payment
Date Reports pursuant to the terms of Section 10.5(a) of the Indenture, on the
basis of the information contained in the Collateral Database as of the
applicable Determination Date (and in that regard cooperate with the Collateral
Manager, on behalf of the Issuer, in connection with the comparison of
information and discrepancies, if any, required under the penultimate paragraph
of said Section 10.5(a) of the Indenture), and (B) beginning on the day after
the Closing Date as and to the extent mutually agreed, and thereafter on a fully
operational basis as promptly as the Collateral Administrator is able to do so
with commercially reasonable efforts, each Daily Report required to be delivered
under Section 10.5(b) of the Indenture, in each case on the basis of the
information contained in the Collateral Database or provided by the Trustee or
the Collateral Manager as of the close of business on the preceding Business
Day; and

(c)The Collateral Manager shall cooperate with the Collateral Administrator in
connection with the matters described herein, including the preparation by the
Collateral Administrator of the Payment Date Reports, Daily Reports, and other
statements and calculations required hereunder.  Without limiting the generality
of the foregoing, the Collateral Manager shall supply in a timely fashion any
information maintained by it that the Collateral Administrator may from time to
time request with respect to the Collateral and reasonably need in order to
complete the reports, statements and calculations required to be prepared by the
Collateral Administrator hereunder or required to permit the Collateral
Administrator to perform its obligations hereunder, including without
limitation, the market value and categorization of a Portfolio Asset, to the
extent required by the Indenture, and any other information that may be
reasonably required under the Indenture with respect to a Defaulted Obligation
(including, without limitation, promptly notifying the Collateral Administrator
upon any Portfolio Asset becoming a Defaulted Obligation or Equity
Security).  Except with respect to the Daily Reports, the Collateral Manager
shall review, verify and approve the contents of the aforesaid reports,
statements and calculations and shall approve for prompt distribution in
accordance with the Indenture.  To the extent any of the information in such
reports, statements and calculations conflicts with data or calculations in the
records of the Collateral Manager, the Collateral Manager shall notify the
Collateral Administrator of such discrepancy and use reasonable efforts to
assist the Collateral Administrator in reconciling such discrepancy.  The
Collateral Manager shall cooperate with the Collateral Administrator by
answering questions posed by the Collateral Administrator that are reasonably
related to such reports, instructions, statements and certificates.  The
Collateral Administrator shall provide such items (other than the Daily Reports)
to the Collateral Manager no later than three (3) Business Days prior to the due
date as set forth above to enable such review by the Collateral Manager.  At the
instruction of the Collateral Manager, the Collateral Administrator shall attach
to any reports such additional information that is timely provided by the
Collateral Manager and independently prepared by, or on behalf of the Collateral
Manager.  The Collateral Manager shall be solely responsible for the content of
any such additional information.

- 3 -

--------------------------------------------------------------------------------

 

(d)If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions from the Collateral
Manager, acting on behalf of the Issuer, as to the course of action desired by
it.  If for any reason the Collateral Administrator does not receive such
instructions within two (2) Business Days after it has requested them, the
Collateral Administrator may, but shall be under no duty to, take or refrain
from taking any such courses of action.  The Collateral Administrator shall act
in accordance with instructions received after such two-Business Day period
except to the extent it has already taken, or committed itself to take action
inconsistent with such instructions.  The Collateral Administrator shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.  The Collateral Administrator shall
have no obligation to determine any market value or market price in connection
with any actions or duties under this Agreement.

(e)Nothing herein shall prevent the Collateral Administrator or any of its
affiliates from engaging in other businesses or from rendering services of any
kind to any Person.

(f)Without limiting its reporting obligations under this Agreement, the
Collateral Administrator shall have no obligation to determine (and the
Collateral Manager will timely advise the Collateral Administrator) (i) the
type, classification or characterization of any Portfolio Asset or whether any
such asset satisfies the criteria for the acquisition thereof as set forth in
the Indenture, including without limitation and as applicable, as set forth in
the definitions of Asset-backed Commercial Paper, Asset Eligibility Criteria,
Bond, Bridge Security, Closing Date Participation, Cov-Lite Loan, Defaulted
Obligation, Deferrable Security, Delayed-Draw Loan, DIP Loan, Eligible
Participation Interest, Equity Security, Illiquid Loan, Liquid Loan, Loan,
Margin Stock, Non-Performing Loan, Participation Interest, Performing Loan,
Portfolio Asset, Priority Revolving Loan, Prohibited Industry Portfolio Asset,
Revolving Loan, Second Lien Illiquid Loan, Second Lien Liquid Loan, Second Lien
Loan, Senior Secured Illiquid Loan, Senior Secured Last Out Loan, Senior Secured
Liquid Loan, Senior Secured Loan, Structured Finance Obligation, Synthetic
Security or Zero Value Portfolio Asset, (ii) the domicile or other
classification or characterization of an Obligor, (iii) the Advance Value or
Advance Percentage of any Portfolio Asset, Eligible Investment or Cash
(including whether any Portfolio Asset is subject to an asset-specific agreement
in respect of any such percentage, (iv) the Market Value of any Portfolio Asset,
Eligible Investment or Cash, (v) the related interest rate or spread (including
any applicable Libor or other floating benchmark rate) of any Portfolio Asset,
the related interest payment period or if interest may be capitalized, (vi)
whether an asset pays less frequently than quarterly or is an unsecured Loan, or
(vii) whether the conditions specified in the definition of Delivered have been
complied with.

(g)In addition, the Collateral Administrator shall have no obligation to
calculate or verify (i) the Borrowing Base (or any component thereof), (ii) the
Borrowing Base Asset Criteria of any Portfolio Asset, (iii) the Borrowing Base
Portfolio Criteria, or (iv) EBITDA or LTM EBITDA, and in each such case shall be
entitled to rely on the calculation or determination thereof provided by the
Valuation Agent.  

- 4 -

--------------------------------------------------------------------------------

 

3.Compensation.  The Issuer agrees to pay, and the Collateral Administrator
shall be entitled to receive compensation for, and reimbursement for reasonable
expenses in connection with, the Collateral Administrator's performance of the
duties called for herein as set forth in a separate fee letter; provided that,
such amounts will be payable solely as Administrative Expenses from the Expense
Account in accordance with and as contemplated by Section 10.3(c) of the
Indenture and the Issuer Sale and Contribution Agreement or according to the
Priority of Payments.

4.Limitation of Responsibility of the Collateral Administrator;
Indemnification.  (a) The Collateral Administrator will have no responsibility
under this Agreement other than to render the services expressly called for
hereunder in good faith and without willful misconduct, or gross negligence in
the performance of its duties hereunder.  The Collateral Administrator shall
incur no liability to anyone in acting or relying upon any signature,
instrument, statement, notice, resolution, request, direction, consent, order,
certificate, report, opinion, bond or other document or paper reasonably
believed by it to be genuine and reasonably believed by it to be signed by the
proper party or parties.  The Collateral Administrator may exercise any of its
rights or powers hereunder or perform any of its duties hereunder either
directly or by or through agents or attorneys, and the Collateral Administrator
shall not be responsible for any misconduct or negligence on the part of any
agent or attorney appointed hereunder with due care by it.  The Collateral
Administrator shall not be liable for errors in judgment made by it in good
faith unless it was grossly negligent in ascertaining pertinent facts.  Neither
the Collateral Administrator nor any of its affiliates, directors, officers,
shareholders, agents or employees will be liable to the Collateral Manager, the
Issuer, the Valuation Agent or any other Person, except by reason of acts or
omissions by the Collateral Administrator constituting willful misconduct, or
gross negligence in the performance of the Collateral Administrator's duties
hereunder.  The Collateral Administrator shall in no event have any liability
for the actions or omissions of the Issuer, the Collateral Manager, the
Valuation Agent or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Issuer, the Collateral Manager, the Valuation Agent or another Person (other
than the Trustee, if the same Person shall be serving as Trustee and Collateral
Administrator hereunder) except to the extent that such inaccuracies or errors
are caused by the Collateral Administrator's own willful misconduct, or gross
negligence in the performance of its duties hereunder.  The Collateral
Administrator shall not be liable for failing to perform or delay in performing
its specified duties hereunder which results from or is caused by (i) a failure
or delay on the part of the Issuer, the Collateral Manager, the Valuation Agent
or another Person (other than the Trustee, if the same Person shall be serving
as Trustee and Collateral Administrator hereunder) in furnishing necessary,
timely and accurate information to the Collateral Administrator except to the
extent that failure or delay is caused by the Collateral Administrator's own
willful misconduct, or gross negligence in the performance of its duties
hereunder; or (ii) events or circumstances beyond its reasonable control,
including without limitation, acts of war or terrorism, governmental or
quasi-governmental actions, including the suspension of trading or the
suspension of foreign exchange, interruptions of telecommunications or other
utilities and other force majeure events.  The duties and obligations of the
Collateral Administrator and its employees or agents shall be determined solely
by the express provisions of this Agreement and they shall not be under any
obligation or duty except for the performance of such duties and obligations as
are specifically set forth herein, and no implied covenants shall be read into
this Agreement against them.  The Collateral Administrator may consult with
counsel and shall be protected in any action taken in good faith in accordance
with the advice of such counsel.

- 5 -

--------------------------------------------------------------------------------

 

(b)The Collateral Administrator may rely conclusively on any notice, certificate
or other document (including, without limitation, telecopier or other
electronically transmitted instructions, documents or information) furnished to
it hereunder and reasonably believed by it in good faith to be genuine.  The
Collateral Administrator shall not be liable for any action taken by it in good
faith and reasonably believed by it to be within the discretion or powers
conferred upon it, or taken by it pursuant to any direction or instruction by
which it is governed hereunder, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action.  The
Collateral Administrator shall not be bound to make any investigation into the
facts or matters stated in any certificate, report or other document; provided
that, if the form thereof is prescribed by this Agreement, the Collateral
Administrator shall examine the same to determine whether it conforms on its
face to the requirements hereof.  The Collateral Administrator shall not be
deemed to have knowledge or notice of any matter unless actually known to an
Officer of the Collateral Administrator who is authorized to act for the
Collateral Administrator in matters relating to, and binding upon, the
Collateral Administrator with respect to the subject matter of the
request.  Under no circumstances shall the Collateral Administrator be liable
for indirect, punitive, special or consequential damages (including but not
limited to lost profits) under or pursuant to this Agreement, its duties or
obligations hereunder or arising out of or relating to the subject matter
hereof, even if the Collateral Administrator has been advised of the likelihood
of such damages and regardless of the form of such action.  It is expressly
acknowledged by the Issuer and the Collateral Manager that application and
performance by the Collateral Administrator of its various duties hereunder
(including recalculations to be performed in respect of the matters contemplated
hereby) shall be based upon, and in reliance upon, data and information provided
to it by the Collateral Manager (and/or the Issuer) with respect to the
Collateral, and the Collateral Administrator shall have no responsibility for
the accuracy of any such information or data provided to it by such
persons.  Nothing herein shall impose or imply any duty or obligation on the
part of the Collateral Administrator to verify, investigate or audit any such
information or data (except to the extent any such information provided is
patently incorrect or inconsistent with any proximally received information or
instruction, in which case the Collateral Administrator shall investigate any
such discrepancy), or to determine or monitor on an independent basis whether
any issuer of the Collateral is in default or in compliance with the underlying
documents governing or securing such securities, from time to time, the role of
the Collateral Administrator hereunder being solely to perform certain
mathematical computations and data comparisons, and to render certain reports,
all as provided herein.  For purposes of monitoring rating changes by any rating
agency, the Collateral Administrator shall be entitled to use and rely (in good
faith) exclusively upon publicly available information relating to ratings
published by the rating agencies, and shall have no liability for any
inaccuracies in such publicly available information.  The rights, protections,
benefits, immunities and indemnities afforded to the Trustee under the Indenture
shall also be afforded to the Collateral Administrator hereunder.

(c)If the same Person is not serving as both Collateral Administrator and
Trustee, the Collateral Administrator shall not be bound to follow any
amendment, modification, supplement or waiver to the Indenture or other
transaction document until it has received written notice of such amendment,
modification, supplement or waiver and a copy thereof from the Issuer or the
Trustee; provided that, the Collateral Administrator shall not be bound by any
amendment, modification, supplement or waiver to the Indenture or other
Transaction Document that materially adversely affects the rights or obligations
of the Collateral Administrator unless the Collateral Administrator shall have
consented thereto.

- 6 -

--------------------------------------------------------------------------------

 

(d)The Issuer and Collateral Manager shall, and hereby agree to, jointly and
severally reimburse, indemnify and hold harmless the Collateral Administrator
and its affiliates, directors, officers, shareholders, agents and employees for
and from any and all losses, damages, liabilities, demands, charges, costs,
expenses (including the reasonable fees and expenses of counsel and other
experts) and claims of any nature in respect of, or arising from any acts or
omissions performed or omitted by the Collateral Administrator, its affiliates,
directors, officers, shareholders, agents or employees pursuant to or in
connection with the terms of this Agreement, or in the performance or observance
of its duties or obligations under this Agreement; provided that (i) the same
are in good faith and without willful misconduct and/or gross negligence in the
performance of its duties hereunder on the part of the Collateral Administrator
or any such affiliate, director, officer, shareholder, agent or employee; and
(ii) in the case of the Issuer, such amounts will be payable as Administrative
Expenses from the Expense Account in accordance with and as contemplated by
Section 10.3(c) of the Indenture and the Issuer Sale and Contribution Agreement
according to the Priority of Payments.

(e)Without limiting the generality of any terms of this Section 4, the
Collateral Administrator shall have no liability for any failure, inability or
unwillingness on the part of the Collateral Manager, Valuation Agent or Issuer
(or Trustee, if not the same Person as the Collateral Administrator) to provide
accurate and complete information on a timely basis to the Collateral
Administrator, or otherwise on the part of any such party to comply with the
terms of this Agreement, the Indenture or Collateral Management Agreement, and
shall have no liability for any inaccuracy or error in the performance or
observance on the Collateral Administrator's part of any of its duties hereunder
that is caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

(f)Nothing herein shall obligate the Collateral Administrator to determine
independently the characteristics or categorization of any Portfolio Asset, or
to evaluate or verify the Collateral Manager's (or, if applicable, the Valuation
Agent’s) categorization of any Portfolio Asset, it being understood that any
such determination shall be the responsibility of the Collateral Manager or the
Valuation Agent (and shall be included by the Collateral Administrator in the
Collateral Database based exclusively upon the information and any
categorization it may receive from the Collateral Manager or the Valuation
Agent).  In no instance shall the Collateral Administration be under an
obligation or duty to determine or investigate whether any item of Collateral
meets the definition of Portfolio Asset.

5.No Joint Venture.  Nothing contained in this Agreement (i) shall constitute
the Issuer, the Collateral Administrator and the Collateral Manager members of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, (ii) shall be construed to impose any liability as
such on any of them or (iii) shall be deemed to confer on any of them any
express, implied or apparent authority to incur any obligation or liability on
behalf of the others.

6.Term.  This Agreement shall continue in effect so long as the Indenture
remains in effect with respect to the Notes, unless this Agreement has been
previously terminated in accordance with Section 7 hereof; provided, that the
Collateral Administrator shall be released from its obligations hereunder upon
its ceasing to act as Collateral Administrator.  Notwithstanding the foregoing,
the indemnification obligations of all parties under Section 4 hereof shall
survive the termination of this Agreement, the resignation or removal of the
Collateral Administrator or the release of any party hereto with respect to
matters occurring prior to such termination, resignation, removal or release.

- 7 -

--------------------------------------------------------------------------------

 

7.Termination.  (a) This Agreement may be terminated without cause by any party
upon not less than 90 days' prior written notice to the other parties.

If at any time prior to the payment in full of the obligations under the Notes,
the Collateral Administrator shall resign or be removed as Trustee under the
Indenture, such resignation or removal shall be deemed a resignation or removal
of the Collateral Administrator hereunder (without any requirement for separate
notice).

(b)At the option of the Issuer, this Agreement may be terminated upon ten days'
written notice of termination from the Issuer to the Collateral Administrator if
any of the following events shall occur:

(i)if the Collateral Administrator shall (i) willfully default in the
performance of any of its duties under this Agreement or (ii) breach any
material provision of this Agreement and, if such default or breach is curable,
shall not cure such default or breach within thirty days of the Collateral
Administrator being notified in writing of such default or breach (or, if such
default or breach cannot be cured in such time, the Collateral Administrator
shall not have given within thirty days such assurance of cure as shall be
reasonably satisfactory to the Collateral Manager and the Issuer) or the default
or breach is not cured within 60 days of such notification;

(ii)if a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Collateral Administrator in any involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, conservator, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Collateral
Administrator or for any substantial part of its property, or order the winding
up or liquidation of its affairs; or

(iii)if the Collateral Administrator shall commence a voluntary case under
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, or shall consent to the appointment of or taking
possession by a receiver, conservator, liquidator, assignee, trustee, custodian,
sequestrator (or similar official) of the Collateral Administrator or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors; shall fail generally to pay its debts as they become due;
or permits or suffers all or substantially all of its properties or assets to be
sequestered or attached by a court order and the order remains undismissed for
60 days; or

(iv)the Collateral Administrator is dissolved (other than pursuant to a
consolidation, amalgamation or merger) or has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger).

If any of the events specified in clauses (ii), (iii) or (iv) of this Section
7(b) shall occur, this Agreement shall terminate automatically and the
Collateral Administrator shall give prompt written notice thereof to the Issuer
and the Collateral Manager after the happening of such event.

- 8 -

--------------------------------------------------------------------------------

 

(c)Except when the Collateral Administrator shall be removed pursuant to
subsection (b) of this Section 7 or shall resign pursuant to subsection (d) of
this Section 7, no removal or resignation of the Collateral Administrator shall
be effective until the date as of which a successor Collateral Administrator
reasonably acceptable to the Issuer shall have agreed in writing to assume all
of the Collateral Administrator's duties and obligations pursuant to this
Agreement and shall have executed and delivered an agreement in form and content
reasonably satisfactory to the Issuer and the Collateral Manager.  Upon any
resignation or removal of the Collateral Administrator hereunder, the Issuer
shall promptly, and in any case within ninety (90) days after the related notice
of resignation or removal, appoint a qualified successor to act as collateral
administrator hereunder and cause such successor collateral administrator to
execute and deliver an agreement accepting such appointment as described in the
preceding sentence.  If the Issuer fails to appoint such a qualified successor
which duly accepts its appointment by properly executing and delivering such an
agreement within such time, the retiring Collateral Administrator shall be
entitled to petition a court of competent jurisdiction for the appointment of a
successor to serve as collateral administrator hereunder and shall be
indemnified pursuant to Section 4(d) hereof for the reasonable costs and
expenses thereof.

(d)Notwithstanding the foregoing, the Collateral Administrator may resign its
duties hereunder without any requirement that a successor Collateral
Administrator be obligated hereunder and without any liability for further
performance of any duties hereunder (A) upon the 5th Business Day following the
termination (whether by resignation or removal) of U.S. Bank as Trustee under
the Indenture, (B) with at least 90 days prior written notice to the Collateral
Manager and the Issuer, upon any reasonable determination by U.S. Bank that the
taking of any action that it has been requested to perform as Collateral
Administrator pursuant to the terms of this Agreement would be in conflict with
or in violation of its duties or obligations as Trustee under the Indenture and
after notice of such determination, the requesting party has not withdrawn or
modified such request, or (C) upon at least 90 days' prior written notice of
termination to the Collateral Manager and the Issuer upon the occurrence of any
of the following events and the failure to cure such event within such 90 day
notice period:  (i) failure of the Issuer or the Collateral Manager to pay any
of the amounts specified in Section 3 hereof within 90 days after such amount is
due pursuant to Section 3 hereof or (ii) failure of the Issuer to provide any
indemnity payment to U.S. Bank pursuant to the terms of this Agreement, as the
case may be, within 90 days of the receipt by the Issuer of a written request
for such payment or reimbursement.

(e)Any Person into which the Collateral Administrator may be merged or converted
or with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Administrator shall be a
party, or any Person succeeding to all or substantially all of the corporate
trust business of the Collateral Administrator, shall be the successor of the
Collateral Administrator hereunder without the execution or filing of any paper
or any further act on the part of any of the parties hereto and shall be bound
automatically by the terms and provisions hereof.

- 9 -

--------------------------------------------------------------------------------

 

8.Representations and Warranties.  (a) The Collateral Manager hereby represents
and warrants to the Issuer and the Collateral Administrator as follows:

(i)The Collateral Manager is a corporation incorporated under the laws of the
State of Maryland and has full power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary members action to authorize this Agreement on the terms and conditions
hereof, the execution, delivery and performance of this Agreement and the
performance of all obligations imposed upon it hereunder.  No consent of any
other person including, without limitation, members and creditors of the
Collateral Manager, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority, except those that have been obtained, is required by
the Collateral Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and the
obligations imposed upon it hereunder.  This Agreement constitutes the legal,
valid and binding obligations of the Collateral Manager enforceable against the
Collateral Manager in accordance with its terms subject, as to enforcement, (a)
to the effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors' rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the
Collateral Manager and (b) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

(ii)The execution, delivery and performance by the Collateral Manager of this
Agreement and the documents and instruments required hereunder will not violate
any provision of any existing law or regulation binding on the Collateral
Manager, or any order, judgment, award or decree of any court, arbitrator or
governmental authority binding on the Collateral Manager, or the governing
instruments of, or any securities, the Collateral Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Collateral Manager is a party or by which the Collateral Manager or
any of its assets may be bound, the violation of which would have a material
adverse effect on the business, operations, assets or financial condition of the
Collateral Manager and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

(b)The Issuer hereby represents and warrants to the Collateral Administrator and
the Collateral Manager as follows:

(i)The Issuer is an exempted company incorporated in the Cayman Islands with
limited liability and has the full power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary action to authorize this Agreement on the terms and conditions hereof,
the execution, delivery and performance of this Agreement and the performance of
all obligations imposed upon it hereunder.  No consent of any other person
including, without limitation, members and creditors of the Issuer, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority,
except those that have been obtained, is required by the Issuer in connection
with this Agreement or the execution, delivery, performance, validity or
enforceability of this Agreement and the obligations imposed upon it
hereunder.  This Agreement constitutes the legal, valid and binding obligations
of the Issuer enforceable against the Issuer in accordance with their terms
subject, as to enforcement, (a) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors' rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Issuer and (b) to general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).

- 10 -

--------------------------------------------------------------------------------

 

(ii)The execution, delivery and performance by the Issuer of this Agreement and
the documents and instruments required hereunder will not violate any provision
of any existing law or regulation binding on the Issuer, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Issuer, or the constitutional documents of, or any securities issued by, the
Issuer or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Issuer is a party or by which the Issuer
or any of its assets may be bound, the violation of which would have a material
adverse effect on the business, operations, assets or financial condition of the
Issuer and will not result in, or require, the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

(c)The Collateral Administrator hereby represents and warrants to the Collateral
Manager and the Issuer as follows:

(i)The Collateral Administrator is a national banking association with trust
powers duly organized and validly existing under the laws of the United States
of America and has full corporate power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof, the execution, delivery and performance of this Agreement and
all obligations required hereunder.  No consent of any other person including,
without limitation, stockholders and creditors of the Collateral Administrator,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority, except those that have been obtained, is required by the Collateral
Administrator in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and the obligations
imposed upon it hereunder.  This Agreement constitutes the legal, valid and
binding obligations of the Collateral Administrator enforceable against the
Collateral Administrator in accordance with their terms subject, as to
enforcement, (a) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors' rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Collateral Administrator and (b) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).

(ii)The execution, delivery and performance of this Agreement and the documents
and instruments required hereunder will not violate any provision of any
existing law or regulation binding on the Collateral Administrator, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Administrator, or the certificate or
articles of association or incorporation or by-laws of the Collateral
Administrator or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Collateral Administrator is a party or by
which the Collateral Administrator or any of its assets may be bound, the
violation of which would have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Administrator and
will not result in, or require, the creation or imposition of any lien on any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

- 11 -

--------------------------------------------------------------------------------

 

9.Confidential Information.  Section 14.15 (Confidential Information) of the
Indenture is hereby incorporated herein mutatis mutandis.

10.Amendments.  This Agreement may not be amended, changed, modified or
terminated (except as otherwise expressly provided herein) except by the
Collateral Manager, the Issuer and the Collateral Administrator in writing.

11.Governing Law.  This Agreement shall be construed in accordance with, and
this Agreement and any matters arising out of or relating in any way whatsoever
to this Agreement (whether in contract, tort or otherwise), shall be governed
by, the law of the State of New York.

12.Notices.  All notices, requests, directions and other communications
permitted or required hereunder shall be in writing (including by electronic
mail) and shall be deemed to have been duly given when received and shall be
given or made to a party at its address specified in Section 14.3 of the
Indenture.

13.Successors and Assigns.  This Agreement shall inure to the benefit of, and be
binding upon, the successors and assigns of each of the Collateral Manager, the
Issuer and the Collateral Administrator; provided that:

(a)the Collateral Administrator may not transfer (by operation of law or
otherwise) any of its rights and obligations hereunder without the prior written
consent of the Collateral Manager and the Issuer, except that the Collateral
Administrator may perform duties through attorneys and agents as provided in
Section 4(a) hereof;

(b)the Issuer may not transfer (by operation of law or otherwise) any of its
rights and obligations hereunder without the prior written consent of the
Collateral Manager and the Collateral Administrator, except that (x) each of the
Collateral Manager and the Collateral Administrator hereby acknowledges and
consents to the Issuer's collateral assignment of this Agreement to the Trustee
pursuant to the Indenture and (y) the Issuer may make such a transfer of all of
its rights and obligations under this Agreement pursuant to a consolidation or
amalgamation with, or merger with or into, or transfer of all or substantially
all its assets to, another Person (so long as the same is effected in accordance
with the Indenture); and

(c)the Collateral Manager may not transfer any of its rights and obligations
hereunder without the prior written consent of the Issuer and the Collateral
Administrator, provided that any party that succeeds to the Collateral Manager
under the Collateral Management Agreement shall automatically succeed to the
ongoing Collateral Manager obligations hereunder.

14.Counterparts.  This Agreement (and each amendment, modification and waiver in
respect of this Agreement) may be executed and delivered in counterparts
(including by e-mail (PDF) or facsimile transmission), each of which will be
deemed an original, and all of which together constitute one and the same
instrument.  Delivery of an executed counterpart signature page of this
Agreement by e-mail (PDF) or facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

- 12 -

--------------------------------------------------------------------------------

 

15.Conflict with the Indenture.  If this Agreement shall require that any action
be taken with respect to any matter and the Indenture shall require that a
different action be taken with respect to such matter, and such actions shall be
mutually exclusive, or if this Agreement should otherwise conflict with the
Indenture, the provisions of the Indenture in respect thereof shall control.

16.Limited Recourse.  Each of the Collateral Administrator and the Collateral
Manager agrees that the payment of all amounts to which it is entitled pursuant
to this Agreement from the Issuer shall be subordinated to the extent set forth
in the Indenture.  Notwithstanding any other provision of this Agreement, all of
the obligations of the Issuer under this Agreement at all times and from time to
time are limited recourse obligations of the Issuer payable solely as
Administrative Expenses from amounts credited at such time to the Expense
Account pursuant to Section 10.3(c) of the Indenture and the Issuer Sale and
Contribution Agreement or according to the Priority of Payments, and following
the reduction thereof to zero and realization of all other Collateral available
at such time and application of the proceeds thereof in accordance with the
Indenture, all obligations of and any claims against the Issuer hereunder or
arising in connection herewith shall be extinguished and shall not thereafter
revive.  Each of the Collateral Administrator and the Collateral Manager further
agrees that, except as so contemplated by Section 10.3(c) of the Indenture and
the Issuer Sale and Contribution Agreement or according to the Priority of
Payments, it will not have any recourse against any other asset of the Issuer or
against any Officer, director, employee, partner, member, shareholder or
incorporator of the Issuer or its Affiliates, successors or assigns for the
payment of any amounts payable under this Agreement.  It is understood that this
Section 16 shall not (i) prevent recourse to the Collateral for the sums due or
to become due under any security, instrument or agreement which is part of the
Collateral; or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Notes or secured by the Indenture
until such Collateral has been realized.  It is further understood that this
Section 16 shall not limit the right of any Person to name the Issuer as a party
defendant in any Proceeding or in the exercise of any other remedy under the
Notes or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person.  Each of the Collateral Administrator and the
Collateral Manager consents to the assignment of this Agreement as provided in
the Granting Clause of the Indenture.  This Section 16 shall survive the
termination of this Agreement.

17.Survival.  Notwithstanding any term herein to the contrary, all
indemnifications set forth or provided for in this Agreement, together with
Sections 3, 9, 11, 16, 18, 20 and 21 of this Agreement, shall survive the
termination of this Agreement and the resignation or removal of the Collateral
Administrator.

18.No Petition in Bankruptcy.  Notwithstanding any other provision of this
Agreement, each of the Collateral Administrator and the Collateral Manager
agrees not to cause the filing of a petition in bankruptcy or to institute any
reorganization, arrangement, insolvency, winding up, moratorium or liquidation
proceedings against the Issuer for the nonpayment of the fees or other amounts
payable by the Issuer to the Collateral Administrator or the Collateral Manager,
as the case may be, under this Agreement until the payment in full of all Notes
issued under the Indenture (and any other debt obligations of the Issuer that
have been rated upon issuance by any rating agency at the request of the Issuer)
and the expiration of a period equal to one year and a day or, if longer, the
applicable preference period then in effect and one day, following such payment
in full.  Nothing in this Section 18 shall preclude, or be deemed to stop, the
Collateral Administrator or the Collateral Manager from taking any action prior
to the expiration of the aforementioned period in (A) any case or proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
proceeding filed or commenced by a Person other than the Collateral
Administrator or the Collateral Manager.  This Section 18 shall survive the
termination of this Agreement.

- 13 -

--------------------------------------------------------------------------------

 

19.Severability.  If any term, provision, covenant or condition of this
Agreement, or the application thereof to any party hereto or any circumstance,
is held to be unenforceable, invalid or illegal (in whole or in part) for any
reason (in any relevant jurisdiction), the remaining terms, provisions,
covenants and conditions of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Agreement, so
long as this Agreement, as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the deletion of such portion of this Agreement, will not substantially
impair the respective expectations or reciprocal obligations of the parties or
the practical realization of the benefits that would otherwise be conferred upon
the parties.

20.Waiver of Jury Trial.  EACH OF THE ISSUER, THE COLLATERAL ADMINISTRATOR AND
THE COLLATERAL MANAGER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDINGS.  Each party hereby (a) certifies that no representative, agent or
attorney of the other has represented, expressly or otherwise, that the other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver;
and (b) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this paragraph.

21.Jurisdiction.  With respect to any suit, action or proceedings relating to
this Agreement or any matter between the parties arising under or in connection
with this Agreement (“Proceedings”), each party irrevocably:  (a) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and (b)
waives any objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party.  Nothing in this Agreement precludes any of the
parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.  Subject to applicable law, each party
irrevocably consents to the service of process in any Proceeding by the mailing
or delivery of copies of such process as set forth in Section 12 hereof.

 

 

 

- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written.

 

 

 

Great Lakes BCPL Funding Ltd.,

 

as Issuer

 

 

 

 

 

By:

 

/s/ Pamela Sen-Gupta

 

 

 

Name:

Pamela Sen-Gupta

 

 

 

Title:

Director

 

Great Lakes BCPL Funding Ltd. - Signature Page to Collateral Administration
Agreement

--------------------------------------------------------------------------------

 

 

 

BC Partners Lending Corporation, as

 

Collateral Manager

 

 

 

 

 

By:

 

/s/ Edward Gilpin

 

 

 

Name:

Edward Gilpin

 

 

 

Title:

Chief Financial Officer

 

Great Lakes BCPL Funding Ltd. - Signature Page to Collateral Administration
Agreement

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Administrator

 

 

 

 

 

By:

 

/s/ Maria D. Calzado

 

 

 

Name:

Maria D. Calzado

 

 

 

Title:

Senior Vice President

 

Great Lakes BCPL Funding Ltd. - Signature Page to Collateral Administration
Agreement